Title: To James Madison from Daniel Clark, 3 December 1803 (Abstract)
From: Clark, Daniel
To: Madison, James


3 December 1803, New Orleans. “I had the Honor of advising under date of the 29th Ulto. that the Province was to be delivered up to the French Government on the 30th and that the preparations of the prefect were in forwardness for the Occasion. I saw on the Evening of that day with some anxiety the marked dislike of the Militia & their officers to do duty under him, and as he had refused the Service of the Spanish Soldiery as auxiliaries which had been handsomely offered him by the Spanish Commissioners I determined on offering him assistance to preserve tranquility & good order in the City until the arrival of our Commissioners & the forces under them which a thousand Voices were hourly Calling for. The friendly disposition of the Spanish officers & their willingness to Comply with their orders to deliver up the Country were manifested at this time in the most unequivocal manner. On the morning of the 30th notice having been given to the Americans & those Connected with them of my wish to assemble them they met accordingly and a Volunteer association was immediately formed Consisting of about 100 persons who agreed to do military duty under the American flag & officers of their own Choice who were immediately nominated & authorised to make the Prefect the offer of their Service to maintain good orde⟨r⟩ & which was gladly accepted. The appointment of Captain as it was a mark of the Confidence of my fellow Citizens being Confirmed on me I accepted; and we have since then Constantly done duty and the Grand Guard and the City Patroles have been furnished by the Company which now Consists of upwards of 180 of the most respectable people who all wear the American Cockade and in Case of necessity could be immediately doubled so that I flatter myself there is a power in my hands fully adequate to preserve peace & tranquility let who would endeavour to disturb it. The youth of the City and the respectable merchants are hourly joining the Company & adopt the Cockade so that I hope to have a Battallion of Americans or of people heartily attached to the Cause of America organized before the arrival of the Commissioners to whom I forwarded an express at the moment possession was taken & the french Colors hoisted with a letter from the Prefect and a few lines from myself to hasten their departure from Fort Adams. The morning of the surrender of the Country was gloomy and an incessant torrent of rain poured down the whole day notwithstanding the Soldiers & Militia were under Arms & the principal part of the Inhabitants male & female assembled in the great square at 12 oClk the spanish Commissioners attended by the Cabildo having met at the Town house. The Prefect & his suit were introduced, possession was delivered, the spanish flag hauled down & the french substituted in its room under a discharge of Cannon. Except the noise of the Cannon not a sound was heard, the most gloomy silence prevailed and nothing could induce the numerous spectators to express the least Joy or give any sign of Satisfaction on the Occasion—a general fear & hatred of the french Government prevails and our own is looked to as the point of Salvation for the Country. This enthusiasm is rapidly increasing and has seized even to the [sic] who already appear with black Cockades and in a Week I flatter myself there will be found very few young or old without this outward sign of Attachment to our Cause which I spare no pains to promote and distribute Cockades to all who apply for them—the very officers of the Spanish Government aid me by their endeavour⟨s⟩. The Proclamation of the Prefect has added great weight and it will be the fault of those appointed to govern us if the enthusiasm is not Carried to the highest pitch and the people rendered perfectly Content & happy under the new change of Governmt. On the day of the surrender every thing passed in the most perfect harmony, the spanish Guards were withdrawn, the late Colo. of militia having resigned, was replaced with another &, the Cabildo was suppressed—a municipality installed in its place and a few other officers appointed to preserve the peace. The City funds have since been delivered up. The Prefects fete on the following day was splendid, all ranks & nations, was numerously attended & universal satisfaction was given, the Conduct of Spanish Authorities has been frank & Generous and there is every reason to hope that matters will remain quiet and the people in good temper till permanent regulations are made to ensure their future tranquility. I enclose you Copies of the proclamations, the arretes of the prefect & Municipality that you may see & judge of the nature of their proceedings. The Spanish Sloop of War now here is preparing for sea and in a few days will return to the Havana with the remnant of the Battallion of Mexico now here & the other Spanish Troops will be embarked as shortly after as possible. The Marquis de Casa Calvo is preparing a fete to rival that of the Prefect and this interchange of Civilities politeness & attention will be a further step to support good order. In imitation of our Conduct the Prefect has now set to work to organise a Company of french to guard his standard on the day of delivery to us, but he will not succeed in making it either as respectable or numerous as that of the American Volunteers, among whom are enrolled many of those whom he at first Counted on, and if I would permit those enrolled in the City Militia to join me I should leave him almost without a single soldier. To quiet those who are already enrolled and who apply to me I tell them that in a few days they will have an opportunity of shewing their attachment to the U. S. by their zeal in executing the orders of the Commissioners, that in the mean time their services is as acceptable & useful as militia men under the orders of the officers appointed by the prefect as if they served immediately under myself, that we have all the same object in view to preserve good order and that a very short time will unite us under the same standard never to be afterwards disunited. This produces the desired effect and the day we take possession will be a day of Joy and exultation, it will not pass in Gloomy silence like that of which ushered in the Authority of the Prefect but the General Joy will manifest itself by the most heartfelt and unbounded acclamations—and when the American flag is hoisted the sound of the Cannon announcing the Event will be drowned in the louder cries of our exulting people.
“I long for & anticipate the pleasure all will feel on the occasion, and can with truth assure you that not a dozen individuals in the City wish for the Continuance of the Prefects Authority. Would it had never existed as he will doubtless take from hence Occasion to impress on the people the certainty of a support from france to all who at any time may espouse her Cause & procure them satisfaction for wrongs done them in Consequence. This he has in agitation and tho’ cloathed only with a little brief Authority he intends reinstating the Commandant of Atacapas in his Post who was suspended for an excess of Zeal for his Cause and by an arreté has declared another innocent, who was accused & imprisoned for a murder said to be Committed by him in the same district. This immediate reparation of wrong & over hasty zeal on his part to declare a supposed Criminal innocent without waiting for legal forms and interfering in a matter wholly foreign to his Authority, viz the Judiciary, Can only be meant to keep alive a spirit of party & increase it. He shewed me yesterday the arreté he meant to issue respecting the supposed assassin and as it was Conceived in terms too harsh & severe and must offend the spanish Authorities by declaring innocent a man whom they all looked on as guilty, and by accusing them of wilfully persecuting innocence merely for an Attachment to france, might be productive of harm, I prevailed on him to alter & modify it. Still the nature of the thing must give well grounded reason to Complain of his Violence and party Attachments. I take the liberty to recommend that Govenor Claiborne be instructed privately not to employ those who having received favors & pay from the spanish Government were at the same time zealously promoting the Cause of France and crying out against us. These Men he will Chiefly find imployed in filling up the tempor[ar]y offices created by the prefect, and tho’ myself a decided Enemy to persecution & careless who may fill any office or hold any employment yet I think it would be incompatible with the public Weal to continue the few mortal enemies we have in the Country in place who are mostly as ignorant & incapable as they are now fawning adulators of the prefect & would be dangerous if they had the power & opportunity to be so. These characters are well known and the Public Voice will call for their removal. In this particular I shall intrude my opinion on the Governor unsolicited and hope he may perceive the necessity of paying some attention to it. Notwithstanding my known attachment to the U. States the decisive language I held when delays & difficulties were supposed to be contemplated, when the honor or Interests of the U. S in any manner attacked and the more decisive measures it was as well known I should resort to if necessary. I have still the pleasure to inform you that I have been singularly fortunate in preserving the friendship and Confidence of all the Spanish officers, also consulted and trusted at the same time by the prefect and enjoy a high share of popularity and authority with the public, I shall endeavour to avail myself of these favorable circumstances and strengthen the growing attachment of the people to the U. States; to encrease the fervor of their enthusiasm and Convince them that under their government they can alone expect protection safety & happiness; my task is now nearly ended, and if my endeavours to be useful on all occasions, if that attachment to the U. S. which I may boldly flatter myself to have created nursed, matured and finally impressed on the people of the Country, if the Zeal I have shewn in the defence & protection of individuals & national Interests, the dangers I have exposed myself to, suffice it to procure me your approbation—I shall think myself amply rewarded by it.”
Adds in a 6 Dec. postscript: “All remains quiet and harmony prevails among us—at the moment of closing this letter a Courier has arrived from Washington with Dispatches from the spanish ambassador to the Governor & Marquis. He left it on the 2d novr. The Contents of these dispatches have not yet transpired. I have just Come from visiting the marquis who has given orders that the troops of the U. S whether by land or Water be permitt⟨ed⟩ to pass the spanish forts at Baton Rouge. We are in anxious expectation of the arrival of our Commissioners but entertain no fear of any thing disagreeable occurring until they get here.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 8 pp. Printed in American Historical Review 38 (1932–33): 291–95. Enclosures not found, but see n. 2.



   
   For Clark to Claiborne and Wilkinson, 30 Nov. 1803, and Laussat to Claiborne and Wilkinson, 30 Nov. 1803, see Claiborne and Wilkinson to JM, 8 Dec. 1803, and nn. 1 and 2.



   
   For Laussat’s 30 Nov. 1803 proclamation, see Claiborne and Wilkinson to JM, 8 Dec. 1803, and n. 1.



   
   Louis Charles de Blanc was a Creole who had been named commandant at Attakapas by Bernardo de Gálvez. He was removed from his post during political infighting in the region and replaced by a Basque named Martin Duralde, who was supported by the Spanish government. Laussat restored de Blanc to his post as soon as he had the authority to do so (Laussat, Memoirs of My Life, pp. 82–84; Laussat to Denis Decrès, 30 Messidor an XI [19 July 1803] [printed in Gayarré, History of Louisiana, 3:596–97]).



   
   Bordeaux native Pierre-Louis St. Julien claimed that as he relaxed with his wife on the gallery of their plantation house one evening, they were attacked by mysterious intruders. St. Julien stated that as he pushed away a gun that was pointed at his chest, the weapon discharged, fatally wounding Mme St. Julien. St. Julien was wounded by a second shot, beaten, and left for dead. The Spanish authorities did not credit his explanation and arrested him for murder. Laussat believed St. Julien was being persecuted because of his enthusiasm for the French revolutionary cause and released him (Laussat to Denis Decrès, 30 Messidor an XI [19 July 1803] [printed in Gayarré, History of Louisiana, 3:596–97]; Laussat, Memoirs of My Life, pp. 82–84).



   
   The Philadelphia Aurora General Advertiser of 26 Oct. 1803 carried a report that a 25 Sept. letter from New Orleans, received at New York on 22 Oct., stated that Casa Calvo had received orders to suspend the transfer of Louisiana to either the U.S. or France. On 1 Nov. 1803 Yrujo wrote Casa Calvo warning him that if he had received such orders he must be prepared to assemble troops to defend the province, as the Americans were determined to take possession in spite of Spanish objections to the legality of the cession by France and would seize the territory by force if necessary (James Alexander Robertson, Louisiana under the Rule of Spain, France, and the United States, 1785–1807 [2 vols.; Cleveland, 1911], 2:93–99).


